internal_revenue_service number release date index number --------------------- ---------------------------------------------------- ---------------- ----------------------------------- ------------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc intl b05 plr-146056-06 date date parent cfc-a country a insurance law act authority annual return x y z ----------------------------------------------------- ----------------------------------------------------- ------------------------ ----------------------------------------------------- ---------------------------------------- --------------------- ----------------------------------------------------- ------------------------------------- ----------------------------------------------------- --------------- ----------------------------------------------------- ----------------------------------------------------- ----------------------------------------------------- ----------------------------------------------------- ----------------------------------------- ----------------------------------------------------- ----------------------------------------------------- ----------------------------------------------------- ----------------------------------------------------- ----------------------------------------------------- --------------------- --------------------------- --- ------- plr-146056-06 dear ------- we respond to your letter dated x requesting a ruling that certain reserves for annuity_contracts required to be set forth on the annual return filed with the insurance regulators of country a are an appropriate means of measuring income within the meaning of code sec_954 and accordingly such reserves may be used in determining foreign_personal_holding_company_income under code sec_954 hereinafter all section references are to the internal_revenue_code_of_1986 as amended the rulings given in this letter are based on facts and representatives submitted by the parent and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts parent is a publicly-traded corporation that is engaged in the worldwide insurance and financial services business through its various subsidiaries parent is in the process of establishing an insurance_company cfc-a under the laws of the country a cfc-a will be wholly owned by parent or by a wholly-owned parent subsidiary cfc-a will engage in the insurance_business in country a cfc-a’s operations will focus on annuity products designed for the country a pension_plan market cfc-a will issue single premium payout annuity_contracts to country a pension plans the contract is designed to provide a stream of guaranteed annuity payments to cover an employer’s existing pension obligations for its country a resident employees the contract will be issued to cover obligations to current retirees and active employees the source of the consideration for the annuities will be a combination of employer and employee contributions the contract is a single premium product and there are no future premiums required by or allowed under the contract there is no guaranteed nonforfeiture benefit under the contract no guaranteed cash_surrender_value and accordingly no surrender charge the contract has no accumulation value or policyholder_fund and there is no guaranteed or illustrative crediting interest rate typically a pension_plan will terminate shortly after the annuity_contract is purchased at which time the employee becomes the policyholder benefits are payable to employees only upon retirement or upon the employee’s death before retirement as a spousal benefit the employee can elect to have benefits commence earlier or later than the date of normal retirement within a restricted range as provided by the contract should the employee make such an election the amount of future benefit payments will be actuarially adjusted using actuarial assumptions guaranteed at issue so that the present plr-146056-06 value of the adjusted benefit starting on the adjusted retirement date will be equivalent to the present_value of the original benefit starting on the normal_retirement_date three payout options will be available i benefits paid during the life of the employee only ii paid for the longer of a term certain or the employee’s life or iii paid until both employee and spouse are no longer living the contract will also have three benefit options i a level benefit over the payout period ii benefits that increase annually by a fixed percentage or iii benefits that increase annually by the change in the rate of inflation at retirement the employee may choose to take a lump sum cash withdrawal of up to y percent of the present_value of his future retirement benefit if a lump sum withdrawal is elected the future benefit payments will be adjusted accordingly in the unlikely event that a pension_plan does not terminate after the annuity_contract is purchased the plan remains as the policyholder in addition to the options described above a covered_employee who leaves employment prior to retirement will generally have the option of either receiving an individual cfc-a contract covering the promised benefits or receiving the benefits in a lump sum from the plan if the latter option is selected cfc-a will commute the future retirement benefits of that employee and provide to the plan a lump sum amount that is actuarially equivalent to the present_value of those future retirement benefits it is planned that cfc-a will also reinsure annuity_contracts written by unrelated country a insurers the reinsured contracts are expected to be primarily pension_plan_contracts cfc-a expects to derive more than percent of its aggregate net written premiums from issuance of annuities covering risks in connection with the lives or health of residents of country a and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in code sec_954 cfc-a will issue and reinsure annuity_contracts in connection with the lives and health of residents of country a and derive more than percent of its net written premiums from contracts that cover country a risks with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of code sec_954 parent has represented that cfc-a would be subject_to tax under subchapter_l if it were a domestic_corporation in country a financial services firms including insurance_companies are regulated by the authority the authority is an independent non-governmental body given statutory powers under the act the country a treasury appoints the authority board the authority is accountable to the treasury the authority requires that each insurance_company authorized by the authority to conduct insurance_business in the country a file plr-146056-06 an annual insurance return annual return the annual return consists of audited financial information and reports of auditors that the authority uses for supervision annual return requirements include preparation of a revenue account a balance_sheet and profit and loss account for the year an actuarial investigation every months an audit of accounts and depositing specific reports with the authority the deposited documents are open to public inspection cfc-a will be licensed by the authority to sell annuities to residents of country a and to reinsure similar contracts licensing by the authority is required in order to conduct insurance_business in country a cfc-a will be subject_to regulation by the authority as an insurance_company the annuity_contracts to be issued by cfc-a will be regulated as such by the authority under authority rules cfc-a will be required to maintain financial resources adequate as to amount and quality to ensure that there is no significant risk that its liabilities to policyholders cannot be met as they fall due applicable rules specify the methods and assumptions to be used by an insurance firm in calculating its required reserves in general a firm must establish reserves using a prospective actuarial valuation on prudent assumptions of all future cash flows expected to arise under or in respect of each of its long-term insurance contracts a prospective valuation sets reserves at present_value of the future net cash flows the actuarial valuation of reserves must be based on methods and assumptions that are appropriate to the business of the firm consistent year-to-year without arbitrary changes consistent with the method for valuing assets and that include appropriate margins for adverse deviation of relevant factors relevant factors include future investment returns expenses mortality morbidity policyholder options persistency and reinsurance under authority rules insurance_company investments generally must be marked to market meaning valued at readily available close out prices from independent sources where marking to market is not possible assets must be marked to model using a model based on market input and the modeled prices must be checked regularly against market or other relevant sources consistent with the requirement that related assets must be marked to market country a rules require that reserves must be marked to market as well the authority has established special reserve requirements for index-linked liabilities which include cfc-a’s inflation-adjusted benefit described above index-linked liabilities are those in respect of index-linked benefits index-linked benefits are those provided under a long-term_contract of insurance determined by reference to an index of the value of property of any description under country a rules the method for calculating reserves is comparable to the commissioner’s annuities reserve_valuation method carvm prescribed in code sec_807 in these circumstances where there is a single premium payment plr-146056-06 and no guarantee except with respect to the annuity payments the present_value of the guaranteed benefit using valuation and mortality assumptions produces a result that is consistent with carvm in addition to computing reserves as described above for country a regulatory purposes an insurer will use the same reserve amount in calculating country a income_tax in connection with its pension_plan business the reserves cfc-a is required to establish under country a rules are not catastrophe deficiency equalization or similar reserves parent has represented that for purposes of determining foreign_personal_holding_company_income cfc-a would follow the country a mark-to-market method applicable to assets under country a financial statement rules and would base reserves only on amounts attributable to policyholder benefits if a favorable ruling is granted allowing cfc-a to use foreign statement reserves under code sec_954 parent has requested a ruling that the reserves as required to be set forth by cfc-a for its annuity_contracts on its country a annual return provide an appropriate means of measuring income within the meaning of code sec_954 and accordingly the amount of these reserves may be used in determining foreign_personal_holding_company_income under code sec_954 provided that assets are marked to market consistent with country a rules and the reserve is based only on amounts attributable to policyholder benefits law in general a united_states_shareholder of a controlled_foreign_corporation cfc must include in gross_income its pro-rata share of the cfc’s subpart_f_income for each year sec_951 subpart_f_income includes among other types of income foreign_base_company_income sec_952 sec_954 defines the term foreign_base_company_income to include among other types of income foreign_personal_holding_company_income sec_954 sets forth the types of income eg interest and dividends that are considered to be foreign_personal_holding_company_income sec_954 sec_954 provides that for purposes of sec_954 foreign_personal_holding_company_income does not include qualified_insurance_income of a qualifying_insurance_company sec_953 defines a qualifying_insurance_company as any cfc which a is licensed authorized or regulated by the applicable_insurance_regulatory_body for its is subject_to regulation as an insurance_company by its home_country and plr-146056-06 home_country to sell insurance or annuity_contracts to persons other than related_persons within the meaning of code sec_954 in such home_country b derives more than percent of its aggregate net written premiums from the issuance by such cfc of contracts covering applicable_home_country_risks of such corporation and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in code sec_954 and c subchapter_l if it were a domestic_corporation is engaged in the insurance_business and would be subject_to tax under code sec_953 defines the term applicable_home_country_risks to include risks in connection with the lives or health of residents of the home_country of the qualifying_insurance_company issuing the contract covering the risks sec_954 defines the term qualified_insurance_income to mean income of a qualifying_insurance_company falling into either of two categories first income received from unrelated persons and derived from investments made by a qualifying_insurance_company or qualifying_insurance_company_branch collectively referred to as a qic either of its reserves allocable to exempt contracts or of percent of its unearned premiums from exempt contracts as both are determined in accordance with sec_954 is qualified_insurance_income sec_954 second income received from unrelated persons and derived from investments made by a qic of an amount of its assets allocable to exempt contracts equal to in the case of property casualty or health insurance contracts one-third of the premiums earned on those contracts during such year and in the case of life_insurance or annuity_contracts percent of the reserves described in sec_954 for such contracts sec_954 exempt contracts are defined under sec_953 to include insurance or annuity_contracts issued by a qic in connection with the lives or health of residents of a country other than the u s but only if the company derives more than percent of its net written premiums from otherwise exempt contracts which cover applicable_home_country_risks and with respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of sec_954 sec_954 generally provides that in the case of life_insurance and annuity_contracts a qic’s reserves allocable to exempt contracts are equal to the greater of the net_surrender_value of the contract or the reserve determined under code sec_954 code sec_954 however provides the amount of the reserve under code sec_954 shall be the foreign statement reserve for the contract less any catastrophe deficiency equalization or similar reserves if pursuant to a ruling_request submitted by the taxpayer or as provided in published guidance the secretary determines that the plr-146056-06 factors taken into account in determining the foreign statement reserve provide an appropriate means of measuring income code sec_954 was enacted by sec_614 of the job creation and worker assistance act of the staff of the joint_committee on taxation explains this provision as follows the provision does however permit a taxpayer in certain circumstances subject_to approval by the irs through the ruling process or in published guidance to establish that the reserve for such contracts is the amount taken into account in determining the foreign statement reserve for the contract reduced by catastrophe equalization or deficiency reserve or any similar reserve irs approval is to be based on whether the method the interest rate the mortality and morbidity assumptions and any other factors taken into account in determining foreign statement reserves taken together or separately provide an appropriate means of measuring income for federal_income_tax purposes in seeking a ruling the taxpayer is required to provide the irs with necessary and appropriate information as to the method interest rate mortality and morbidity assumptions and other assumptions under the foreign reserve rules so that a comparison can be made to the reserve amount determined by applying the tax_reserve_method that would apply if the qualifying_insurance_company were subject_to tax under subchapter_l of the code with the modifications provided under present law for purposes of these exceptions the irs also may issue published guidance indicating its approval staff of the joint comm on taxation technical explanation of the job creation and worker assistance act of pincite jcx-12-02 date analysis cfc-a will be subject_to regulation as an insurance_company by country a it will be licensed authorized and regulated by the authority which is the insurance regulatory body for country a to sell annuity_contracts to persons other than related_persons within the meaning of code sec_954 in country a parent has represented that cfc-a expects to derive more than percent of its aggregate net written premiums from its issuance of annuity_contracts covering risks in connection with the lives or health of residents of the country a and with respect to which no policyholder insured annuitant or beneficiary is a related_person as defined in code sec_954 finally cfc-a will be engaged in the insurance_business and would be subject_to tax under subchapter_l if it were a domestic_corporation accordingly cfc-a qualifies as a qic cfc-a will issue annuity_contracts in connection with the lives and health of residents of country a a country other than the u s moreover cfc-a expects to derive more than percent of its net written premiums from contracts that cover country a risks with plr-146056-06 respect to which no policyholder insured annuitant or beneficiary is a related_person within the meaning of code sec_954 cfc-a’s annuity_contracts are therefore exempt contracts within the meaning of code sec_953 we have determined that the reserves held by cfc-a are foreign statement reserves within the meaning of code sec_954 for the following reasons with rules prescribed by the authority cfc-a must establish maintain and calculate the reserves in accordance cfc-a must set forth the reserves on the country a annual return which must be filed annually with the authority as such the reserves are the measure of the legal obligations to policyholders on the financial statement used for regulatory purposes by life_insurance_companies doing business in the country a generally whether u s -owned locally owned or owned by companies headquartered in other foreign countries claims of policyholders and their beneficiaries the authority requires that cfc-a hold reserves for the fulfillment of reserves the reserves are not catastrophe deficiency equalization or similar rulings based on the information submitted and the representations made we rule as follows under the facts set forth above the reserves required to be set forth by cfc-a on its country a annual return provide an appropriate means of measuring income within the meaning of code sec_954 and accordingly the amount of these reserves may be used in determining cfc-a’s foreign_personal_holding_company_income under code sec_954 provided that assets are marked to market consistent with country a rules and the reserves include only amounts attributable to policyholder benefits caveats we express no opinion on any provisions of the code or regulations not specifically covered by the above ruling procedural statements this ruling is directed only to parent code sec_6110 provides that it may not be used or cited as precedent parent should attach a copy of this ruling letter to its federal_income_tax return for the taxable years to which this letter applies plr-146056-06 in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours ______________________ steven d jensen senior counsel branch office of associate chief_counsel international
